728 A.2d 953 (1999)
V.B.T. and C.E.T., His Wife in Their Own Right and on Behalf of N.T., Appellants,
v.
FAMILY SERVICES OF WESTERN PENNSYLVANIA and James Pedetella and Linda Pedetella, Appellees.
Supreme Court of Pennsylvania.
Argued March 8, 1999.
Decided May 25, 1999.
John D. Ceraso, Arnold, Irving M. Green, Kensington, for V.B.T., C.E.T., & N.T.
Timothy J. Burdette, Shawn G. McMahon, Pittsburgh, for Family Services of Western PA.
John W. Jordan, IV, Pittsburgh, for James & Linda Pedetella.
Georgene Siroky, Mineko S. Avery, for Guardian Ad Litem.
*954 Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW, this 25th day of May, 1999, the order of the Superior Court is AFFIRMED based upon the opinion of the Superior Court. See V.B.T. v. Family Services of Western Pa., 705 A.2d 1325 (Pa.Super.1998) (Beck, J.).